Electronically Filed
                                                        Supreme Court
                                                        SCWC-10-0000102
                                                        11-AUG-2014
                                                        02:30 PM


                          SCWC-10-0000102

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         NORMAN SAMSON and FRANCINE SAMSON, Individually,
   and as Guardians Prochein Ami of KU#ULEILANI SAMSON, a Minor,
                Petitioners/Plaintiffs-Appellants,

                                vs.

                          NOLA ANN NAHULU,
                   Respondent/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-10-0000102; CIVIL NO. 08-1-0171-01)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.

           The application for writ of certiorari filed by
 Petitioners/Plaintiffs-Appellants Norman Samson and Francine
 Samson, Individually, and as Guardians Prochein Ami of
 Ku#uleilani Samson, a Minor, on June 27, 2014, is hereby accepted
 and will be scheduled for oral argument.    The parties will be
 notified by the appellate clerk regarding scheduling.
           DATED: Honolulu, Hawai#i, August 11, 2014
 Ronald A. Albu                       /s/ Mark E. Recktenwald
 for petitioners
                                      /s/ Paula A. Nakayama
 Jonathan L. Ortiz and
 Wade J. Katano                       /s/ Sabrina S. McKenna
 for respondent
                                      /s/ Richard W. Pollack

                                      /s/ Michael D. Wilson